SYMETRA MUTUAL FUNDS TRUST SUBSCRIPTION AGREEMENT Symetra Mutual Funds Trust, a statutory trust organized under the laws of the State of Delaware (the “Trust”), and Symetra Life Insurance Company (the “Company”), an insurance company organized under the laws of the State of Washington, agree as follows: 1. Offer and Purchase. The Trust offers to the Company, and the Company agrees to purchase from the Trust, the number of shares (the “Shares”) indicated below of each of the below-named investment portfolios (each a “Fund”) of the Trust at the price indicated below, on the terms and conditions set forth herein. Fund Number of Shares Price Per Share Total Symetra DoubleLine Total Return Fund $ 10,000,000 Symetra DoubleLine Emerging Markets Income Fund $ 10,000,000 Symetra Yacktman Focused Fund Symetra DFA U.S. CORE Equity Fund $ 25,000,000 Symetra DFA International CORE Equity Fund $ 25,000,000 Symetra Pension Reserve Fund – 2016 (b. 1942-1947) Symetra Pension Reserve Fund – 2020 (b. 1942-1947) Symetra Pension Reserve Fund – 2024 (b. 1942-1947) Symetra Pension Reserve Fund – 2016 (b. 1948-1952) Symetra Pension Reserve Fund - 2020 (b. 1948-1952) Symetra Pension Reserve Fund – 2024 (b. 1948-1952) Symetra Pension Reserve Fund – 2028 (b. 1948-1952) Symetra Pension Reserve Fund – 2016 (b. 1953-1957) Symetra Pension Reserve Fund – 2020 (b. 1953-1957) Symetra Pension Reserve Fund – 2024 (b. 1953-1957) Symetra Pension Reserve Fund – 2028 (b. 1953-1957) Symetra Pension Reserve Fund – 2020 (b. 1958-1962) Symetra Pension Reserve Fund – 2024 (b. 1958-1962) Symetra Pension Reserve Fund – 2028 (b. 1958-1962) The Company hereby tenders $103,000,000, as shown above, to the Trust as full payment for the number of Shares of the Funds indicated above. 2. Representations by the Company. The Company represents and warrants to the Trust that the Shares are being acquired for investment for its own account and not on behalf of any other person or persons and not with a view to, or for sale in connection with, any public distributions thereof.The Company is purchasing the shares in order to provide an initial investment for the Trust.The Company also represents and warrants that, to protect other investors, it will only redeem the Shares it holds in each Fund (1) when that Fund’s size is such that the redemption would not result in a material increase in the Fund’s expense ratio or when an expense limitation is in effect, and (2) after consulting with Symetra Investment Management, Inc., the Trust’s investment manager (the “Manager”) to ensure that the Fund’s investment portfolio would not be disrupted by the redemption.In any event, the Company will not redeem more than 5% of a Fund’s outstanding shares on any single day. 3. No Right of Assignment. The Company may not assign its right under this Agreement to purchase the Shares. IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement as of the day of April, 2012. Symetra Mutual Funds Trust By: Name: Title: Symetra Life Insurance Company By: Name: Title:
